EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		In the Claims:
Claim 15, line 8, the following sentence has been added after the phrase “real property,”, -- generating anti-fire (AF) spray protection maps and reports for use by personal deployed to the field surrounding said GPS-specified parcels of real property,--.
The above change was done to provide proper antecedent basis for “the GPS-specified anti-fire (AF) spray protection maps and reports” recited in claim 15, line 15 and as noted in the Examiner’s Advisory Action mailed November 1, 2021.  This added language does not further limit claim 15, it only provides proper antecedent basis and clearly defines the invention.
Claim 16, line 9, the word --real-- has been inserted before the word “property”.
The above change was done to maintain proper antecedent basis and to clearly define the invention.
Claim 20, line 9, the word “real” has been deleted.
The above change was done to maintain proper antecedent basis and to clearly define the invention.

The above change was done to maintain proper antecedent basis and to clearly define the invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 15-19:   The prior art did not teach or suggest a method of protecting life, property, homes and businesses from wild fire as claimed by the applicant, specifically a method comprising the steps of 
registering on said wireless system network, each GPS-specified parcel of real property in a specified region of land, which may or may not have buildings constructed thereon; collecting intelligence relating to risks of wild fires in the region surrounding each said GPS-specified parcel of real property, generating anti-fire (AF) spray protection maps and reports for use by personal deployed to the field surrounding said GPS-specified parcels of real property, and storing collected intelligence in said network database system; based on the GPS-specified anti-fire (AF) spray protection maps and reports, said wireless system network issuing orders to apply AF chemical liquid spray on one or more of said GPS-specified parcels of real property using one or more of said AF chemical liquid spraying systems; executing orders and applying AF chemical liquid spray on said GPS-specified parcels of property using said one or more AF chemical liquid spraying systems; and said wireless system network remotely monitoring the consumption and application of AF chemical liquid at the GPS-specified parcels of real property on a given time, and date and automatically recording the application of AF chemical liquid in said network database system prior to the presence of wild fire in the region of land; wherein, if 
The following is an examiner’s statement of reasons for allowance of claims 20-26:   The prior art did not teach or suggest a method of protecting life, property, homes and businesses from wild fire as claimed by the applicant, specifically a method comprising the steps of 
registering on said wireless system network, each GPS-specified parcel of property in a specified region of land which may or may not have buildings constructed thereon; said wireless system network issuing one or more orders to owners of said GPS- specified parcels of property, and/or contractors, to apply AF chemical liquid spray on one or more of said GPS-specified parcels of property using one or more of said AF chemical liquid spraying systems; owners, and/or contractors, executing the one or more orders and applying AF chemical liquid spray on one or more of said GPS-specified parcels of real property using one or more of said AF chemical liquid spraying systems; and said wireless system network monitoring the consumption and application of AF chemical liquid at said one or more GPS-specified parcels of property on a given time and date, and automatically recording the spray application in said network database system prior to the presence of wild fire in the region of land; wherein, if and when said wild fire reaches said GPS-specified parcels of property, molecules in said applied AF chemical liquid spray, clinging onto said GPS-specified parcels of property, and protecting said GPS-specified parcels of property from fire ignition and flame spread, together in combination with the other method steps and claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 27-34:   The prior art did not teach or suggest a method of protecting life and property from wild fire as claimed by the applicant, specifically a method comprising the steps of registering on said wireless system network, each GPS-specified parcel of real property located within a specified region of land, which may or may not have buildings constructed thereon, and being owned by one or more property owners who may have hired one or more contractors to care for the GPS-specified parcels of real property; prior to the arrival of a wild fire to the region, said wireless system network issuing requests to property owners, and/or contractors thereof, to apply AF chemical liquid spray on one or more of said GPS-specified parcels of real property using one or more of said AF chemical liquid spraying systems; in response to the issued requests, the property owners and/or contractors thereof applying AF chemical liquid spray on one or more of said GPS-specified parcels of real property using one or more of said AF chemical liquid spraying systems; and said wireless system network remotely monitoring the application of the AF chemical liquid spray on the one or more of GPS-specified parcels of real property on a given date, and automatically recording the application in said network database system; wherein, if and when said wild fire reaches said GPS-specified parcels of real property, molecules in said applied AF chemical liquid spray clinging onto said GPS-specified parcels of real property, and protecting said GPS-specified parcels of real property from fire ignition and flame spread, together in combination with the other method steps and claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752

/STEVEN J GANEY/Primary Examiner, Art Unit 3752